The opinion of the court was delivered, by
Lowrie, C. J.
The school law does not leave the directors without any discretion relative to sending children to, the schools of an adjoining district, and does not seriously impair the district divisions. Each board has express discretion relative to the school within the district which each pupil shall attend; and it would be quite absurd to leave them without it, when there is a nearer school in an adjoining district to which the pupil wishes to go.
There must he great distance and great difficulty of access to the schools of the district, before there can be any right to ask to be sent to a more convenient school of an adjoining district; and it seems to us that there is nothing of the kind here. Whether the distance’ or difficulty of access is to be regarded as great or not, depends much upon circumstances, — such as the age of the children, the density of the population, and the customs of the locality, and therefore must be left, in a great degree, to the discretion of the directors; and, of course, their abuse of this discretion must be very clear before they can be adjudged guilty of official misconduct. We must be liberal and generous towards this discretion, in reviewing the exercise of it; for a strict and jealous supervision would be fatal to the discretion itself. We must not interpret the law so as to keep the directors in per*387petual fear of the courts, nor so as to set them to guard against this law, by so arranging their school-houses around the district, that few or none can have a chance of claiming that any school of an adjoining district is more convenient.
We think that the dismissal of the plaintiff’s petition is fully justified by the reasons assigned by the learned president of the sessions. It is well for the school system, for the peace of neighbourhoods, and for the securing of discreet men for directors, that he has so treated the case as to warn men that they must be cautious in attempting to get the courts to interfere with the discretion of the school directors.
Honourable and trustworthy men will not accept public positions, if they understand it to be the rule that all their official acts are subject to a suspicious supervision by the people, or by their official superiors. Real worth is generous in its judgment and treatment of others, and will always expect the same for itself; and will resent the contrary by refusing all public functions that are subject to it.
We must here add, that this case ought not to have been brought here without a special allocatur.
Order affirmed at the costs of the petitioners, and record remitted.